DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
2.	This office action is responsive to applicant’s amendment filed on 03/30/2021.  Claims 1-20 were pending.  Claims 1-2, 5, 12 were amended.  
Response to Arguments
3.	The applicant’s amendment was sufficient to overcome the examiner’s previous ground of rejection under 35 U.S.C 112(b).
	The applicant’s amendment filed on 03/30/2021 was sufficient to overcome the examiner’s previous non-statutory double patenting rejections.
	Regarding to previous ground of rejection under 35 U.S.C as being unpatentable over Tateishi (US 2008/0124932 A1) in view of Dordi (US 2007/0292604 A), the applicants stated “The pending claims are directed to methods of removing copper-containing particles from a dielectric surface, and Applicant found that certain conditions are particularly beneficial for this process, including reduced pressure and the contacting of the substrate with multiple distinct pulses of reactant, as now specified in the claims. In contrast, the primary reference, Tateishi is not concerned with removal of copper particles and there is no recognition in the cited art that these reaction conditions can be adjusted to facilitate copper particle removal from a dielectric surface. Tateishi does not teach or suggest the use of a plurality of pulses of a vapor phase organic reactant or the use of a pressure of 0.1 to 50 Torr, or provide any reason to utilize a plurality of pulses of reactant or to carry out the process at a reduced pressure. To the contrary, Tateishi specifically teaches the use of atmospheric pressure (see, for example, paragraphs [0020] and [0032]). This lack of teaching is not made up for by Dordi or Fujita.”  The applicant’s argument was persuasive.  Thus, the examiner withdraw the previous ground of rejection under 35 U.S.C 103
Allowable Subject Matter
4.	Claims 1-20 are allowed.
5.	The following is an examiner’s statement of reasons for allowance: 
Regarding to claims 1-11, the cited prior arts fail to disclose or suggest contacting the dielectric substrate surface comprising copper-containing particles with a plurality of pulses of a vapor phase organic reactant at a pressure of 0.1 to 50 Torr without exposing the substrate to a plasma, wherein the vapor phase organic reactant interacts with the copper-containing particles to reduce a size of the copper-containing particles and form one or more volatile byproducts in combination with all other limitations in the claims.
Regarding to claims 12-20, the cited prior arts fail to disclose or suggest exposing the passivation film to a plurality of pulses of a vapor phase organic reactant comprising an alcohol, an aldehyde or having the formula R-COOH, where R is hydrogen or a C1 to C3 alkyl at a pressure of 0.1 Torr to 50 Torr, wherein the vapor phase organic reactant interacts with the copper-containing particles to reduce a size of the copper-containing particles and form volatile reaction byproducts in combination with all other limitations in the claims
.	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
7.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to BINH X TRAN whose telephone number is (571)272-1469.  The examiner can normally be reached on Monday-Thursday; every other Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nadine G Norton can be reached on 571-272-1465.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-


BINH X. TRAN
Examiner
Art Unit 1713



/BINH X TRAN/Primary Examiner, Art Unit 1713